In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1534V
                                     Filed: March 20, 2019
                                         UNPUBLISHED


    JOHN G. RIMA,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Guillain-
    HUMAN SERVICES,                                          Barre Syndrome (GBS)

                       Respondent.


Kelly Danielle Burdette, Burdette Law, PLLC, North Bend, WA, for petitioner.
Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On October 16, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that he suffered from Guillain-Barre Syndrome
(“GBS”) following an influenza (“flu”) vaccine administered on October 29, 2014.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

      On August 31, 2018, a ruling on entitlement was issued, finding petitioner entitled
to compensation for GBS. On March 19, 2019, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $101,297.89

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
consisting of $100,000.00 for pain and suffering, and $1,297.89 for unreimbursed
medical expenses. Proffer at 1. In the Proffer, respondent represented that petitioner
agrees with the proffered award. Id. Based on the record as a whole, the undersigned
finds that petitioner is entitled to an award as stated in the Proffer.

        Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $101,297.89 consisting of $100,000.00 for pain
and suffering, and $1,297.89 for unreimbursed medical expenses in the form of a
check payable to petitioner, John G. Rima. This amount represents compensation
for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                       OFFICE OF SPECIAL MASTERS

    JOHN G. RIMA,

                         Petitioner,
                                                          No. 17-1534V
        v.                                                Chief Special Master Dorsey
                                                          ECF
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                         Respondent.

                 RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

        On August 31, 2018, respondent filed a Rule 4(c) Report conceding that petitioner is

entitled to vaccine compensation for the Guillain-Barré syndrome (“GBS”) he suffered following

receipt of an influenza vaccine. Additionally, on August 31, 2018, the Chief Special Master

issued a Ruling on Entitlement adopting respondent’s recommendation.

I.      Compensation for Vaccine Injury-Related Items

         Respondent proffers that based on the evidence of record, petitioner should be awarded

$101,297.89, comprised of $100,000.00 for pain and suffering and $1,297.89 for unreimbursed

medical expenses. This amount represents all elements of compensation to which petitioner

would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.     Form of the Award

        Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment as described below, and requests that the special master’s decision

and the Court’s judgment award the following: 1


1
  Should petitioner die prior to entry of judgment, respondent reserves the right to move the Court for
appropriate relief. In particular, respondent would oppose any award for future medical expenses, future
pain and suffering, and future lost wages.

                                                    1
           A lump sum payment of $101,297.89 in the form of a check payable to petitioner,
           John G. Rima. This amount accounts for all elements of compensation under 42
           U.S.C. § 300aa-15(a) to which petitioner would be entitled.

Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                     Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     C. SALVATORE D’ALESSIO
                                                     Acting Director
                                                     Torts Branch, Civil Division

                                                     CATHARINE E. REEVES
                                                     Deputy Director
                                                     Torts Branch, Civil Division

                                                     ALEXIS BABCOCK
                                                     Assistant Director
                                                     Torts Branch, Civil Division

                                                     /s/ Adriana Teitel
                                                     ADRIANA TEITEL
                                                     Trial Attorney
                                                     Torts Branch, Civil Division
                                                     U.S. Department of Justice
                                                     P.O. Box 146, Benjamin Franklin Station
                                                     Washington, DC 20044-0146
                                                     Tel: (202) 616-3677


Dated: March 19, 2019




                                                 2